 
 
 

Exhibit 10.5
 
LIMITED GUARANTY OF PAYMENT AND PERFORMANCE
This Limited Guaranty of Payment and Performance (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
"Limited Guaranty") is entered into as of December 14, 2016 and given by CONDOR
HOSPITALITY TRUST, INC., a Maryland corporation ("Guarantor") to and in favor of
GREAT WESTERN BANK ("Bank").
WHEREAS, Bank has made certain Loans to CDOR KCI LOFT, LLC, a Delaware limited
liability company and TRS KCI LOFT, LLC, a Delaware limited liability company
(individually, a "Borrower" and collectively, "Borrowers") pursuant to the terms
of a Loan Agreement dated as of the date hereof among Borrowers and Bank (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the "Loan Agreement"); and
WHEREAS, as a condition to entering into the Loan Agreement, Bank requires
Guarantor to execute this Limited Guaranty; and
WHEREAS, upon the request of, and as an accommodation to, Borrowers, Guarantor
has agreed to execute this Limited Guaranty.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Guarantor and Bank hereby agree as follows:
1.            Guaranty.  Guarantor hereby absolutely, irrevocably and
unconditionally guarantees (as primary obligor and not merely as surety) to
Bank, its successors and assigns, the full and prompt payment (whether at stated
maturity, by acceleration, or otherwise) of the Guaranteed Obligations (as
defined below), strictly in accordance with the terms of this Limited Guaranty,
the Loan Agreement and the other Loan Documents.  The term "Guaranteed
Obligations" as used in this Limited Guaranty shall mean:


(a)
Payment of all Losses (as defined below) Bank incurs due to fraud by or on
behalf of any Borrower in connection with the making or the servicing of either
Loan;

(b)
Payment of all Losses Bank incurs due to theft by or on behalf of any Borrower;
and

(c)
Payment of all Losses (as defined below) Bank incurs due to the filing of an
involuntary bankruptcy or other debtor relief proceeding against any Borrower.

As used in this Limited Guaranty, the term “Losses” means any and all claims,
suits, liabilities (including, without limitation, strict liabilities), actions,
proceedings, obligations, debts, damages, losses, costs, expenses, fines,
penalties, charges, fees, judgments, awards, amounts paid in settlement of
whatever kind or nature (including but not limited to reasonable legal fees).
2.            Right to Amend or Modify Guaranteed Obligations and/or
Collateral.  Guarantor authorizes Bank, at its sole discretion, with or without
notice and without affecting Guarantor's liability hereunder, from time to time
to:  (a) change the time or manner of payment of any Guaranteed Obligation by
renewal, extension, modification, acceleration or otherwise; (b) alter or change
any provision of any Guaranteed Obligation including, but not limited to, the
rate of interest thereon, and any document, instrument or agreement (other than
this Limited Guaranty) evidencing, guaranteeing, securing or related to any
Guaranteed Obligation; (c) release, discharge, exonerate, substitute or add one
or more parties liable on any Guaranteed Obligation or one or more endorsers,
cosigners or guarantors for any Guaranteed Obligation; (d) obtain collateral for
the payment of any Guaranteed Obligation or any guaranty thereof; (e) release
existing or after-acquired collateral on such terms as Bank, in its sole
discretion, shall determine; (f) apply any sums received from Borrower, any
endorser, cosigner, other guarantor or other Person liable on any Guaranteed
Obligation or from the sale or collection of collateral or its proceeds to any
Guaranteed Obligation whatsoever owed or to be owed to Bank by either Borrower
in any order or amount and regardless of whether or not such Guaranteed
Obligation is guaranteed hereby, is secured by collateral or is due and payable;
and (g) apply any sums received from Guarantor or from the sale of collateral
granted by Guarantor to any Guaranteed Obligation in any order or amount
regardless of whether such Guaranteed Obligation is secured by collateral or is
due and payable.
3.            Waivers.  Guarantor hereby unconditionally and irrevocably
acknowledges and agrees to the matters set forth below:

(a) Election of Remedies.  Guarantor waives all rights and defenses arising out
of an election of remedies by Bank, including without limitation in connection
with any bankruptcy or other debtor relief laws or under any other applicable
federal, state or local law, including, but not limited to, those purporting to
reduce Bank's right against Guarantor in proportion to the principal amount of
the Guaranteed Obligations.

(b) Statute of Limitations.  To the maximum extent permitted by law, Guarantor
waives the benefit of the statute of limitations affecting Guarantor's liability
hereunder or the enforcement hereof.

(c) Action Against Borrowers and Collateral.  Guarantor waives all right to
require Bank to:  (i) proceed against either Borrower, any endorser, cosigner,
other guarantor or other person liable on any Guaranteed Obligation; (ii) join
either Borrower or any endorser, cosigner, other guarantor or other Person
liable on any Guaranteed Obligation in any action or actions that may be brought
and prosecuted by Bank solely and separately against Guarantor on any Guaranteed
Obligation; (iii) proceed against any item or items of collateral securing any
Guaranteed Obligation or any guaranty thereof; or (iv) pursue or refrain from
pursuing any other remedy whatsoever in Bank's power.

(d) Borrower's Defenses.  Guarantor waives any defense arising by reason of any
disability or other defense of either Borrower, either Borrower's successors or
any endorser, cosigner, other guarantor or other Person liable on any Guaranteed
Obligation including, without limitation, any statute of limitation defense that
may be available to either Borrower or such other Person.  Until all Guaranteed
Obligations have been paid in full, even though it may be in excess of the
liability incurred hereby and Bank has no further commitment to lend or extend
financial accommodations to either Borrower, Guarantor shall not have any right
of subrogation and Guarantor waives any benefit of and right to participate in
any collateral now or hereafter held by Bank.  Guarantor waives all
presentments, demands for performance, notices of nonperformance, protests,
notices of protest, notices of dishonor, notices of sale of any collateral
securing any Guaranteed Obligation or any guaranty thereof, and notice of the
existence, creation or incurring of new or additional Guaranteed Obligations.

(e) Borrower's Financial Condition.  Guarantor hereby recognizes, acknowledges
and agrees that advances may be made from time to time with respect to any
Guaranteed Obligation without authorization from or notice to Guarantor even
though the financial condition of either Borrower, any endorser, cosigner, other
guarantor or other Person liable on any Guaranteed Obligation may have
deteriorated since the date of this Limited Guaranty.  Guarantor waives all
right to require Bank to disclose any information with respect to any Guaranteed
Obligation; the financial condition, credit or character of either Borrower, any
endorser, cosigner, other guarantor or other Person liable on any Guaranteed
Obligation; any collateral securing any Guaranteed Obligation or any guaranty
thereof; or any action or inaction on the part of Bank, either Borrower or any
endorser, cosigner, other guarantor or other Person liable on any Guaranteed
Obligation.  Guarantor hereby assumes the responsibility for being informed of
the financial condition, credit and character of either Borrower and of all
circumstances bearing upon the risk of non-payment of any Guaranteed Obligation
which diligent inquiry would reveal.

4.            No Right of Set-off or Grant of Security Interest.  Bank shall
have no, and herby waives any right to, a security interest in or a right to set
off against any monies, securities or other property of Guarantor now or
hereafter in the possession of or on deposit with Bank, Bank's agents or any one
or more of them, whether held in general or special account or deposit or for
safekeeping or otherwise.
5.            Subordination.  Any indebtedness of either Borrower or any
endorser, cosigner, other guarantor or other Person liable on any Guaranteed
Obligation now or hereafter owed to Guarantor is hereby subordinated to the
Guaranteed Obligations.  Such indebtedness owed to Guarantor shall, if Bank so
requests, be collected, enforced and received by Guarantor as trustee for Bank
and be paid over to Bank on account of the Guaranteed Obligations but without
reducing or affecting in any manner the liability of Guarantor set forth
herein.  Should Guarantor fail to collect the proceeds of any such indebtedness
owed to it and pay the proceeds to Bank, Bank, as Guarantor's attorney-in-fact,
may do such acts and sign such documents in Guarantor's name as Bank considers
necessary to effect such collection, and Guarantor hereby appoints Bank as
Guarantor’s attorney-in-fact for such purposes.
6.            Invalid, Fraudulent or Preferential Payments.  Guarantor agrees
that, to the extent either Borrower or any endorser, cosigner, other guarantor
or other Person liable on any Guaranteed Obligation makes a payment or payments
to, or is credited for any payment or payments made for or on behalf of either
Borrower to Bank, which payment or payments, or any part thereof, is
subsequently invalidated, determined to be fraudulent or preferential, set aside
or required to be repaid to any trustee, receiver, assignee or any other party
whether under any bankruptcy, state or federal law or under any common law or
equitable cause or otherwise, then, to the extent thereof, the obligation or
part thereof intended to be satisfied thereby shall be revived, reinstated and
continued in full force and effect as if such payment or payments had not
originally been made or credited.
7.            Joint and Several Obligations; Independent Obligations.  If more
than one Guarantor signs this Limited Guaranty, the obligations hereunder are
joint and several.  Guarantor's obligations hereunder are independent of the
obligations of either Borrower or any endorser, cosigner, other guarantor or
other Person liable on any Guaranteed Obligation and a separate action or
actions may be brought and prosecuted against Guarantor on any Guaranteed
Obligation.
8.            Reporting Requirements.  Guarantor hereby agrees to deliver the
following to Bank, as soon as available and in any event:

(a) within fifty (50) days after the end of each fiscal quarter, copies of
Guarantor's SEC Form 10-Q;

(b) within ninety-five (95) days after the end of each fiscal year, copies of
Guarantor's SEC Form 10-K and the operating statement for the Hotel that is used
in preparing Guarantor's consolidated audit by KMPG;

(c) Within one hundred twenty (120) days after the end of each fiscal year, a
copy of Guarantor's annual financial statements audited by independent public
accountants reasonably acceptable to Bank and otherwise in a form and substance
reasonably satisfactory to Bank;

(d) Within forty-five (45) days after submission to the Internal Revenue
Service, a copy of Guarantor's annual federal tax return, including all
schedules attached thereto; and

(e) Guarantor will maintain as of the end of each fiscal quarter a "Condor Debt
Service Coverage Ratio" (as defined in the Loan Agreement) of at least 1.05 to
1.00.  Any violations of the Condor Debt Service Coverage Ratio may be cured in
accordance with the terms of Section 5.01(l) of the Loan Agreement.

9.            Events of Default.  Bank may declare all Guaranteed Obligations to
be due and payable under this Limited Guaranty upon the occurrence and during
the continuance of any of the following events ("Events of Default"):

(a) The occurrence of an "Event of Default" (as defined in the Loan Agreement)
under the Loan Agreement; or

(b) Guarantor fails to perform any of its obligations under this Limited
Guaranty, within 30 days after written notice from Bank; or

(c) Guarantor attempts to revoke this Limited Guaranty or this Limited Guaranty
becomes ineffective for any reason; or

(d) any representation or warranty made or given by Guarantor to Bank proves to
be false or misleading in any material respect; or

(e) Guarantor becomes insolvent or the subject of any bankruptcy proceeding or
other debtor relief proceeding which remains undismissed or unstayed for a
period of 60 days.

If an Event of Default shall occur and be continuing, Bank may declare all
Guaranteed Obligations to be due and payable, in which event Guarantor shall
provide for immediate payment of all Guaranteed Obligations, and Bank may
proceed to enforce this Limited Guaranty in accordance with the terms and
provisions of this Limited Guaranty and pursue all rights and remedies as
provided by applicable law.
10.            Acknowledgment of Receipt.  Receipt of a true copy of this
Limited Guaranty is hereby acknowledged by Guarantor.  Guarantor understands and
agrees that this Limited Guaranty shall not constitute a commitment of any
nature whatsoever by Bank to renew or hereafter extend credit to either
Borrower. Guarantor agrees that this Limited Guaranty shall be effective with or
without notice from Bank of Bank's acceptance hereof.
11.            Non-Reliance.  In executing this Limited Guaranty, Guarantor is
not relying, and has not relied, upon any statement or representation made by
Bank, or any employee, agent or representative of Bank, with respect to the
status, financial condition or other matters related to either Borrower or the
relationship between either Borrower and Bank.
12.            Multiple Guaranties.  If Guarantor has executed or does execute
more than one guaranty of the Guaranteed Obligations of either Borrower to Bank,
the limits of liability thereunder and hereunder shall be cumulative.
13.            Irrevocable Guaranty.  This Limited Guaranty is an irrevocable
continuing guaranty.
14.            Assignment.  Bank may, with or without notice, assign this
Limited Guaranty in whole or in part.  This Limited Guaranty shall inure to the
benefit of Bank, its successors and assigns, and shall bind Guarantor and
Guarantor’s heirs, executors, administrators, successors and assigns.
15.            WAIVER OF JURY TRIAL.  GUARANTOR AND BANK HEREBY EXPRESSLY WAIVE
ANY AND ALL RIGHTS, WHETHER ARISING UNDER THE STATE CONSTITUTION, ANY RULES OF
CIVIL PROCEDURE, COMMON LAW OR OTHERWISE, TO DEMAND A TRIAL BY JURY IN ANY
ACTION, MATTER, CLAIM OR CAUSE OF ACTION WHATSOEVER ARISING OUT OF OR IN ANY WAY
RELATED TO THIS LIMITED GUARANTY OR ANY OTHER AGREEMENT, DOCUMENT OR TRANSACTION
CONTEMPLATED HEREBY WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR
OTHERWISE. GUARANTOR AND BANK EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION
SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING,
BANK AND GUARANTOR FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY
IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER
PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR
ENFORCEABILITY OF THIS LIMITED GUARANTY OR ANY PROVISION HEREOF.  THIS WAIVER
SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
TO THIS LIMITED GUARANTY.
16.            Notices.  Unless otherwise expressly provided herein, all
notices, certificates, requests, demands, and other communications provided for
under this Limited Guaranty shall be in writing and shall be mailed, faxed, or
delivered to the address or facsimile number set forth in this Section.  All
such notices and other communications shall be deemed to be given or made upon
the earlier to occur of (i) actual receipt  by the intended recipient and (ii)
(A) if delivered by hand or by courier, upon delivery; (B) if delivered by mail,
four Business Days after deposit in the mails, postage prepaid; and (C) if
delivered by facsimile, when sent and appropriate answerback has been received
by the sender.  Notices and other communications to Bank, however, shall not be
effective until actually received by Bank.


Information for Notices to Guarantor:
Condor Hospitality Trust, Inc.
Attn: Jonathan Gantt
4800 Montgomery Lane, Suite 220
Bethesda, MD 20814
Facsimile:  (402) 371-4229
With a copy to:
Jason D. Benson
McGrath North
1601 Dodge St Ste 3700
Omaha, NE 68102
Facsimile:  (402) 952-6864
 
Information for Notices to Bank:
Great Western Bank
Attn:  Michael Phelps
9290 W. Dodge Rd Ste 401
Omaha, NE 68114
Fax: (402) 330-2030
 
With a copy to:
Jacqueline Pueppke
Baird Holm LLP
1700 Farnam Street, Suite 1500
Omaha, NE 68102
Facsimile:  (402) 344-0588

17.            Miscellaneous.

(a) Governing Law.  This Limited Guaranty shall be governed by and construed
according to the internal laws of the State of Nebraska without regard to
conflict of law principles. Guarantor hereby submits to the jurisdiction of the
Nebraska state courts sitting in Douglas County, Nebraska and the United States
District Court for the District of Nebraska.

(b) Headings.  The headings used herein are solely for the purpose of
identification and have no legal significance.

(c) Entire Agreement.  This Limited Guaranty constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements and undertaking both written and orally between the parties
with respect to the subject matter contained in this Limited Guaranty.

(d) Severability.  Should any one or more provisions of this Limited Guaranty be
determined to be illegal or unenforceable, all other provisions shall remain
effective.

(e) Drafting of Agreement.  This Limited Guaranty, as a matter of convenience
for all parties, has been prepared by Bank.  The parties hereto agree that in
the event of any ambiguity in this Limited Guaranty, such ambiguity shall not be
construed against Bank.  It is the express intention of the parties that all
aspects of this Limited Guaranty shall be construed and interpreted in as broad
a manner as possible to the benefit and protection of Bank.

(f) Interpretation.  If there is more than one Guarantor executing this Limited
Guaranty, the term "Guarantor" shall mean all and any one or more of them.  As
used in this Limited Guaranty, neuter terms include the masculine and feminine,
and vice versa.  The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.  Terms used, but not defined
herein, shall have the meaning set forth in the Loan Agreement.

(g) Attorney's Fees. Guarantor shall pay to Bank all costs and expenses,
including, but not limited to reasonable attorney fees, incurred by Bank in
connection with the administration, enforcement, including any bankruptcy, at
trial and on appeal, or the enforcement of any judgment or any refinancing or
restructuring of Guarantor’s obligations under this Limited Guaranty or any
document, instrument of agreement executed with respect to, evidencing or
securing the indebtedness hereunder.

-No further text on this page-

--------------------------------------------------------------------------------

[SIGNATURE PAGE TO LIMITED GUARANTY]
Executed by the undersigned Guarantor as of the first date set forth above.
GUARANTOR:
CONDOR HOSPITALITY TRUST, INC., a Maryland corporation


By:  /s/ Jonathan J. Gantt________________
Name: Jonathan J. Gantt
Title:    Senior Vice President and
Chief Financial Officer